I concur on the basis that a genuine issue of material fact exists as to whether appellant was aware of the potential risk based on appellant's affidavit testimony. However, it is still incumbent upon appellant to establish negligence on appellee's part.
I do not agree that Sidle v. Humphrey (1968), 13 Ohio St.2d 45, 42 O.O.2d 96, 233 N.E.2d 589, is no longer applicable in light of the enactment of *Page 604 
R.C.2315.19. See, e.g., Beynon v. K-Mart Corp. (C.A.6, 1988),839 F.2d 283; Lopatkovich v. Tiffin (1986), 28 Ohio St.3d 204, 28 OBR 290, 503 N.E.2d 154; Paschal v. Rite Aid Pharmacy, Inc.
(1985), 18 Ohio St.3d 203, 18 OBR 267, 480 N.E.2d 474; Frajt v.Goodwill Industries of Greater Cleveland (1986), 33 Ohio App.3d 92,  514 N.E.2d 719. Sidle is simply inapplicable to the facts of the instant case because the danger herein was not obvious and apparent.